May 26, 2015 Mr. Ethan Horowitz, Branch Chief, Division of Corporation Finance, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. Re:BP p.l.c. Form 20-F for Fiscal Year Ended December 31, 2014 Dear Mr. Horowitz, I refer to your comment letter dated May 22, 2015 to Dr. Brian Gilvary of BP p.l.c. (the “Company”) and my telephone call with Jennifer O’Brien on May 26, 2015 regarding the due date for responding to your letter. The Company has requested an extension of the due date in order to have sufficient time for compilation and review by the Company and its advisers of the responses to the Staff’s comments. The Company confirms that it intends to submit its responses to the Staff’s comments by June 22, 2015. The Company appreciates your cooperation in extending the deadline for its response. Very truly yours, /s/ Kathryn A. Campbell Kathryn A. Campbell cc: Ronald Winfrey, Petroleum Engineer, Jennifer O’Brien, Staff Accountant (Securities and Exchange Commission) Dr. Brian Gilvary (BP p.l.c.)
